PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/360,480
Filing Date: 21 Mar 2019
Appellant(s): Nagaraja et al.



__________________
Stephen A. Burch (Reg. No. 66,570)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the 35 U.S.C. 101 Rejections of Claims 1-19:
Appellant argues the claims do not include an explicit recitation of mental steps, nor for that matter do the claims include an explicit recitation of the alleged abstract idea. The Office has asserted that “other than reciting ‘recurrent neural network based algorithm’ nothing in the claim elements preclude the steps from being performed in the mind.” Taken at face value, this statement is perplexing. The Office has, essentially, stated that: aside from elements that preclude the claim from being performed in the mind, nothing precludes the claim from being performed in the mind.
However, Examiner respectfully disagrees. The mental step recited in claim 1 and identified by the Office is the predicting an expected engine deterioration of the first actual engine based on the expected operating parameters and the actual operating parameters of the first actual aircraft engine. The “other than” assertion establishes the additional elements of the claim. Thus, it is not contradictory, but rather shows Examiner is determining a mental step and determining additional elements of the claim. The Office is stating that the parts of the claim that can be performed in the human mind are a mental step, and the additional elements that may not be reasonably performed in the human mind are acknowledged and will be analyzed further along in Examiner’s analysis (according to office policy established by the 2019 PEG). The further analysis establishes the additional elements to be data gathering, which is insignificant extra-solution activity and is a well-understood, routine and conventional activity, and the recurrent neural network based algorithm is generally “applied” to a data 
Appellant further argues the Office appears to be relying on the “description of the concept” to allege that the claims could be performed using mental steps, even though they are not claimed as such. However, the courts have established that the question is not simply whether it may be possible to perform the steps” mentally. Rather, the question includes whether it is practical for the steps to be performed mentally.
However, Examiner respectfully disagrees. The practicality has been established. It would be practical for an aircraft engine mechanic to predict—in their mind—engine deterioration based on their knowledge of operating parameters and actual parameters of the aircraft engine. Even if data collection is included, this could be performed by said aircraft engine mechanic with the use of mind, pen, and paper based on trend analysis and the mechanic’s knowledge of operating parameters and actual parameters of the aircraft engine. The claim is directed toward making a prediction, which is an observation, evaluation or judgement, as described in the 2019 PEG. 
Appellant further argues the USPTO has expressly acknowledged that performance of a neural network based analysis is not something that can practicably be performed in a human mind, and cannot be classified as “mental steps”. Appellant’s claimed “predicting an expected engine deterioration of the first actual engine based on the expected operating parameters and the actual operating parameters of the first actual aircraft engine by applying the first fused data set to a forecasting model, 
However, Examiner respectfully disagrees. The mental step recited in claim 1 and identified by the Office is the “predicting an expected engine deterioration of the first actual engine based on the expected operating parameters and the actual operating parameters of the first actual aircraft engine”. The additional elements of “applying the first fused data set to a forecasting model, wherein the forecasting model is a recurrent neural network based algorithm, and the recurrent neural network based algorithm is trained via a plurality of second fused data sets corresponding to actual aircraft engines” are identified as additional elements of the claim, and are not analyzed as mental processes. The data collection and recurrent neural network based algorithm are identified as additional elements and are considered as such. The further analysis establishes the additional elements to be data gathering, which is insignificant extra-solution activity and is a well-understood, routine and conventional activity, and the recurrent neural network based algorithm is generally “applied” to a data set since it is merely implementing an abstract idea on a computer. Thus, the claim does recite ineligible subject matter. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than 
Appellant further argues the Office attempts to discount the specific context defined in the claim by generalizing claimed features and removing them from their specific context. This is improper. Generalizing features, such as a specifically defined set of actual operating parameters as being merely “data gathering” runs directly counter to this purpose. Whether or not “data gathering” provides specific integration into a practical application is irrelevant to the claim, because the claim does not recite “data gathering”.
However, Examiner respectfully disagrees. Analyzing the collection and fusion of data as “data gathering” is not a generalization of claimed features. This determination is part of the process of analyzing the additional elements of the claim. The claim as drafted states “creating a first fused data set corresponding to a first actual aircraft engine, the first fused data set including at least one as manufactured parameter of the actual aircraft engine, expected operating parameters of the first actual aircraft engine, and actual operating parameters of the actual aircraft engine, the actual operating parameters of the actual aircraft engine including internal aircraft sensor data, and external flight tracking data”. The first fused data set, as claimed, is highly general and is merely a collection of data associated with an aircraft engine. It is not a new way of determining the data. It is not a new kind of data. It is simply a collection of aircraft engine data that is used to predict engine failure. Thus, the claim recites an additional element that is determined to be simply data gathering, which is insignificant extra-solution activity since the data gathering step is well-understood, routine, and conventional, which does not provide an inventive concept. See MPEP 2106.05(g).
Appellant further argues the Office discounts at least a portion of the claimed features by equating the specifically claimed neural network with a “general purpose computer’. Even if the specifically claimed neural network were a “general purpose computer’, the courts have found that improvements in a technology beyond computer functionality may demonstrate patent eligibility, even when they are performed using a general purpose computer. The claimed system has a specification which explicitly defines that the connections made using the recurrent neural network to identify correlations between variables within the fused data set could not be identified without using the specifically defined recurrent neural network. Further, the claimed recurrent neural network is not used to perform a pre-existing process. The recurrent neural network uses a specific set of rules generated using the fused data set to solve the problem of providing accurate engine failure predictions based on the determined correlations, rather than simply claiming the idea of a solution or outcome. Thus, the claimed method does not fall under the auspices of a “mental step”, and the claims are not directed to an abstract idea.
However, Examiner respectfully disagrees. The examiner is not discounting portions of the claim. The additional element of “recurrent neural network based algorithm” is being analyzed. The claim as drafted states “wherein the forecasting model is a recurrent neural network based algorithm”. Simply stating the use of a recurrent neural network is not an improvement in a technology. The claim identifies the recurrent neural network in generic terms, and does not claim the particulars, details, or specific definition of the recurrent neural network. Thus, the recurrent neural network can be simple and generic, and therefore can be a simple forecasting model performed on a computer at an “apply it” level. Additionally, nowhere in the claim are improvements in a technology beyond computer functionality stated, and thus stating the use of a recurrent neural network does not demonstrate patent eligibility. The claim as drafted also does not include any limitation directed toward the recurrent neural network being used to perform a previously non-existent process. Therefore, the additional 
Appellant further argues their claim defines “by applying the first fused data set to a forecasting model, wherein the forecasting model is a recurrent neural network based algorithm, and the recurrent neural network based algorithm is trained via a plurality of second fused data sets corresponding to actual aircraft engines”, which provides substantial inventive benefits beyond the alleged abstract idea. The usage of the neural network based model draws connections between variables that a human mind would not connect. By way of example, the model may identify that frequent high powered takeoffs during summer months combined with a lack of a specific type of maintenance causes substantial levels of deterioration. However, one of skill in the art would have no reason to suspect that these variables would combine to this result. Thus, the training that the RNN receives, and its usage are not simply insignificant or extra-solution. Rather, they provide discrete tangible benefits that are inventive improvements to the technology. As such, the claims include significantly more and are eligible.
However, Examiner respectfully disagrees. The recited abstract idea and additional elements amount to no more than a mental process and data gathering and “apply it” level elements. Even in combination the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The fused data set is merely data gathering, which is insignificant extra-solution activity, which is a well-understood, routine and conventional process. The recurrent neural network based algorithm is recited at a high level of generality and merely applying the algorithm to a data set which is implementing the abstract idea on a computer. Thus, these limitations do not provide an inventive concept. Additionally, the claim is not providing substantial inventive benefits beyond the alleged abstract idea, since the mind can draw 
For the above reasons, it is believed that the rejections should be sustained.

Regarding the 35 U.S.C. 103 Rejections of Claims 1-19:
Appellant argues the Office has not met the requirements of establishing a prima facie case of obviousness under 35 USC 103 because the Office has not established that one of skill in the art would reasonably interpret the “technical parameters specific to a particular mechanical system, as well as various environmental and operational data” of Schimert as the claimed “as manufactured parameters” nor has the Office established that Schimert would have rendered the “as manufactured parameters” obvious. Appellant states they define an as manufactured parameter in the specification as being the actual manufactured component details of the aircraft engine.
However, Examiner respectfully disagrees. Paragraph [0066] of Appellant’s specification states “First, as-manufactured engine parameters (i.e. the actual manufactured component details) and expected operating parameters of a new engine are provided to the forecasting model, and a maintenance schedule is determined based on when the expected required maintenance operations will occur.” This statement of as-manufactured engine parameters is merely exemplary language, and does 
Appellant further argues that in alleging that this feature would be obvious in view of the proposed combination, the Office relies solely on paragraph 23 of Schimert. The Office is interpreting the technical parameters specific to a particular mechanical system as reading on the claimed “as manufactured parameter”. This interpretation is improper because it is an unreasonably broad interpretation of the claimed as manufactured parameter. 
However, Examiner respectfully disagrees. The Office relies on paragraph [0023] of Schimert to teach the actual operational parameters of the aircraft engine. Paragraph [0037] of Schimert teaches expected and actual parameters of the aircraft engine. Paragraph [0038] of Schimert teaches the use of as-manufactured parameters as it states “data provided by legacy or existing manufacturer”. Thus, the Office is not using the technical parameters of paragraph [0023] to teach the as-manufacturer parameters. Furthermore, the as-manufactured parameters are interpreted as any data provided by the manufacturer or in the alternative as data that is part of the operational performance of the machine, i.e. operational parameters of the aircraft are evidence that the aircraft is operated as-manufactured 
Appellant further argues that since they have established that the “technical parameters” do not read directly on the claimed feature, the burden is on the Office to establish a prima facie case of obviousness of the “as manufactured” parameters, and that the Office has not done so. As the Office has focused exclusively on arguing that the technical parameters of Schimert meet the unreasonably broad interpretation of as manufactured parameters, the Office has not provided evidence establishing that one of skill in the art would be awakened to the usage of as manufactured engine parameters. Furthermore, even adding in the secondary reference, the Office still has not established that it would have obvious to modify the technical parameters of the base reference to utilize as manufactured parameters of the engine. As none of the additional references contemplate using the as manufactured parameters, or give any indication that doing so would prove beneficial, the claimed process using at least one as manufactured component parameter would not have been obvious.
However, Examiner respectfully disagrees. As stated previously, paragraph [0066] of Appellant’s specification provides exemplary language, and does not provide an explicit definition. Thus, it is reasonable for Examiner to interpret the as-manufactured parameters as any data provided by the manufacturer or, in the alternative, as data that is part of the operational performance of the machine, i.e. operational parameters of the aircraft are evidence that the aircraft is operated as-manufactured (Schimert, [0038]). This is a reasonable interpretation since as-manufactured parameters is not given an explicit definition by the applicant, and can therefore be as simple as data provided by the manufacturer. Additionally, the “as manufactured parameters” are not needed to be rendered obvious. Schimert, the primary reference used by Examiner, clearly discloses as-manufactured parameters in paragraph [0038]. Thus, the as-manufactured parameters do not need to be obvious, since they are explicitly disclosed by the primary reference.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
Conferees:
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.